J-S03003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANNA M. JESKE                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM R. JESKE                           :
                                               :
                       Appellant               :   No. 1000 WDA 2021

                 Appeal from the Order Entered July 28, 2021
       In the Court of Common Pleas of Somerset County Civil Division at
                            No(s): DRS 0012418


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                               FILED: May 17, 2022

        William R. Jeske (Father) appeals from the order, entered in the Court

of Common Pleas of Somerset County, requiring him to contribute to his minor

children’s tuition at Somerset Christian School (SCS), a private parochial

school in Somerset County. After careful review, we affirm in part, vacate in

part, and remand for the limited purpose of correcting the typographical or

mathematical error in the order.

        Father and Anna M. Jeske (Mother) were married in 2009 and divorced

in 2020. They are the parents of three minor children, ages 11, 9 and 7. At

the time the parties separated, in 2018, all three children were enrolled at

SCS. The children have attended SCS throughout their educational careers

and remain enrolled there to date.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03003-22



       In December 2020, the Somerset County Domestic Relations Office

entered a support order requiring Father to pay monthly support in the amount

of $1,372.00.      Father filed a demand challenging his income available for

support, but later asked for the demand to be withdrawn. Mother objected,

the demand was withdrawn, and Mother appealed that withdrawal. The court

held a hearing on July 2, 2021. On July 28, 2021, the court entered an order

requiring Father to contribute, inter alia, 79% of the $10,262.50 tuition costs1

for the children’s’ tuition for the 2021-2022 school year. The order states, in

relevant part:

       1.   The Defendant shall be responsible for 79% of the private
       school tuition as follows:

              a.     For the school year 2020-2021, retroactive to the
              effective date of the modification order of October 9, 2020,
              the Defendant shall pay as a built[-]in arrearage[],
              $6,494.79. For the 2021-2022 school year and prior to
              any fundraising activities, Defendant shall be
              responsible for direct payments to [SCS,] 79% of
              $10,262.50[,] or $8,177.37.[2]



____________________________________________


1 The base tuition is $4,725.00 per school year, but a discount is given for a
second and third child enrolling from the same family. Additionally, Mother
works at SCS and receives a 20% tuition credit applied to each child’s tuition.
Because of the multiple-child discount and her employment, as well as her
fundraising efforts that reduce the tuition amount, Mother has been able to
lower the costs of tuition for all three children to a total of $10,262.50 for the
2021-2022 school year. Due to Father’s travel requirements for his job, he
has less opportunity to engage in fundraising activities that would lower his
obligation. See N.T. Hearing, 7/2/21, at 44.

2We note that 79% of $10,262.50 is $8,107.37, not $8,177.37.                 This
mathematical or typographical error shall be corrected on remand.

                                           -2-
J-S03003-22


       2.      All other terms of the December 15, 2020 order shall remain
       in full force and effect.

Order, 7/26/21 (footnote and emphasis added). Father filed a timely notice

of appeal and Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. He raises the following issues for our review:

       1. D[id] the trial court commit an error by utilizing the incorrect
          tuition amount for determining [Father’s] support obligation,
          despite documentation allegedly provided to the trial court by
          [Mother]?

       2. D[id] the trial court abuse its discretion by failing to consider
          [Father’s] other support obligation to his other child t[h]rough
          the Court of Common Pleas of Cambria County?

       3. D[id] the trial court commit an error by requiring [Father] to
          be responsible for private religious school tuition, despite his
          objection to the children’s attendance?

Appellant’s Brief, at 4.

Our standard review of a child support order is as follows:3

       Appellate review of support matters is governed by an abuse of
       discretion standard. When evaluating a support order, this Court
       may only reverse the trial court’s determination where the order
       cannot be sustained on any valid ground. An abuse of discretion
       is [n]ot merely an error of judgment, but if in reaching a
       conclusion the law is overridden or misapplied, or the judgment
       exercised is manifestly unreasonable, or the result of partiality,
       prejudice, bias or ill-will, as shown by the evidence of record. The
       principal goal in child support matters is to serve the best interests
       of the children through the provision of reasonable expenses.

J.P.D. v. W.E.D., 114 A.3d 887, 889 (Pa. Super. 2015) (quoting R.K.J. v.

S.P.K., 77 A.3d 33, 37 (Pa. Super. 2013)). Moreover, it is within the province
____________________________________________


3 We note Father’s Statement of the Scope and Standard of Review in his brief
references a custody case, not a support case. See Appellant’s Brief, at 3.

                                           -3-
J-S03003-22



of the trial court to weigh the evidence and decide credibility; this Court will

not reverse those determinations so long as they are supported by the

evidence. Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017).

       First, Father argues the court erred in using the incorrect tuition amount

in determining his support obligation because it did not deduct the fundraising

credits obtained through Mother’s efforts.            Father testified that travel

obligations for his job require him to be out of the state for most of the year,

and thus he is unable to participate in the same fundraising activities as

Mother, which would lower his support obligation. See N.T. Hearing, at 44;

Appellant’s Brief, at 8.

       Pursuant to Pa.R.C.P. 1910-16-6(d), the trial court ordered Father to

pay 79% of the reduced tuition costs, see note 1, supra, for two academic

years, 2020-2021 and 2021-2022, “since Father earns 79% of the parties’

combined net monthly income.”            Trial Court Opinion, 9/10/21, at 3, citing

Order, 7/26/21, at 2-3.4        Father claims the court used an incorrect tuition

amount. We disagree.

       First, Father submitted no evidence at trial that would suggest that the

tuition amount provided by Mother was inaccurate. See Pa.R.C.P. 1910-16-

6(d)(2) (“Allocation of expenses for which documentation is not timely

provided to the other party shall be within the discretion of the court.”).

____________________________________________


4 The December 15, 2020 support order was based on Father’s net monthly
income of $5,084.00 and Mother’s net monthly income of $1,301.67. See
Order, 12/15/20.

                                           -4-
J-S03003-22



      Father’s claim that the fundraising credits should reduce his obligation

is somewhat disingenuous because (1) those credits are based on the amount

Mother can raise by participating in monthly fundraising, and there is no

indication until the end of the year what that credit will be; (2) Father offered

no evidence as to a credit amount; (3) even though Father’s time in-state is

limited, there is no reason he could not participate in fundraising efforts (“sub”

sales, candy sales, pizza sales, or “value card” sales) when he is in state; and

(4) Mother offered to help Father with deliveries if he chose to participate.

Mother acknowledged that Father was not home often, but testified that

      Bedford Candy [sales] usually last for a month that you can sell
      it, and then it comes, and you take it and deliver it. So that is
      something he wouldn’t have to be home right then whenever it
      came. He could deliver it whenever he came back. There are
      things like that. There are also value cards that we sell every year
      that he could take part in.

Id. at 31-31, 35. Mother also stated that she would help Father with the “leg

work” if he were willing to participate in fundraising:

      I would be willing to work with him if he got his family to buy subs
      . . . I am willing to do that extra leg work[.] . . . So if he would
      want to do the sub and pizza sales and get them from his family,
      I would be glad to deliver them because I understand that he does
      work out of town[.] I don’t mind because, in the end, it’s for our
      kids. It’s not to help me. It’s for the kids.

Id. at 35. Mother also testified that she earns $8.50 an hour, so she is quite

motivated to engage in fundraising efforts to earn credits, as well as apply for




                                      -5-
J-S03003-22



scholarships and grants. Id. at 24-25, 36.5           Further, Mother’s employment

provided a 20% tuition cost reduction, and this benefitted Father as well. Id.

at 5-6. To be clear, Mother did not seek a reduction in her proportionate share

based on her employment discount.               Id.   We find no error or abuse of

discretion. See J.P.D., supra.

       Next, Father argues the trial court abused its discretion by failing to

consider his Cambria County support obligation ($360 per month) to his other

minor child, who was 16 at the time of the hearing. Appellant’s Brief, at 10.

This claim is waived. At the July 2, 2021 hearing, neither party challenged

the underlying support obligation.             Father may seek modification of the

December 15, 2020 support order if he chooses, but that claim is not properly

before us at this time. See Pa.R.A.P. 302(a).

       Finally, Father argues the court erred in ordering him to be responsible

for private religious school tuition, despite his objection to the children’s

attendance. This claim, too, is meritless.

       Pennsylvania Rule of Civil Procedure 1910.16-6(d) acknowledges that

“[e]xpenditures for needs outside the scope of typical child-rearing expenses,

e.g., private school tuition, summer camps, have not been factored into the

Basic Child Support Schedule.” Pa.R.C.P. 1910.16-6(d). Thus, the guideline

provides:



____________________________________________


5Father acknowledged that Mother’s efforts in assisting with tuition. See N.T.
Hearing, supra at 42.

                                           -6-
J-S03003-22


      (1) If a party incurs an expense for a need not factored into the
      Basic Child Support Schedule and the trier-of-fact determines the
      need and expense are reasonable, the trier-of-fact shall allocate
      the expense. The trier-of-fact may order that the obligor’s
      expense share is added to his or her basic support obligation, paid
      directly to the service provider, or paid directly to the obligee.

Pa.R.C.P. 1910.16-6(d)(1) (emphasis added). A parent can be required to

pay for expenses under Rule 1910.16–6(d) even if he or she does not believe

they are necessary, when the activities are beneficial to the child in question

and “the expenses associated with these activities are consistent with the

family's standard of living and station in life.” Silver v. Pinskey, 981 A.2d

284, 302 (Pa. Super. 2009) (en banc) (citation omitted).

      A private school education may be a reasonable need for children “if it

is demonstrated that the child[ren] will benefit from such and if private

schooling is consistent with the family’s standard of living and station in life

prior to separation.” Murphy v. McDermott, 979 A.2d 373, 377 (Pa. Super.

2009) (citing Gibbons v. Kugle, 908 A.2d 916, 921 (Pa. Super. 2006)).

      Here, the record supports the court’s findings that: (1) the children’s

enrollment at SCS predated the parties’ separation; (2) both parties

consented to the children’s enrollment at SCS during the marriage; and (3)

Father had “no complaint” with the children’s education or treatment at SCS.

See N.T. Hearing, 7/2/21, at 12-13, 38-40, 46-47. The court determined that

private schooling was “consistent with the family’s standard of living and

station in life before separation” and that private school “is a reasonable need




                                     -7-
J-S03003-22



of the children and a reasonable expectation and expense of the parents.”

Trial Court Opinion, supra at 4.

      This Court is aware of the expense of a private education, and we infer

from the record that Mother does not seek contribution toward the children’s

education to penalize Father. It is clear she needs assistance to continue to

provide their children with the education to which they have become

accustomed.    The record supports the court’s determinations.   We find no

error or abuse of discretion.      See J.P.D., supra.   See also Francis v.

Francis, 517 A.2d 997, 1000 (Pa. Super. 1986) (“[T]he applicable test is

whether the cost of private schooling is a reasonable need of the child and a

reasonable expectation and expense of the parents.”).

      Order affirmed in part, vacated in part, and remanded for correction.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/2022




                                      -8-